Mr. Justice Scott delivered the opinion of the court: The evidence shows, without dispute, that the contract to loan the money was between Laughlin in his individual capacity, acting for himself, and Ledgerwood, and that the latter agreed to give Laughlin a note and mortgage to secure the money loaned. The money was paid to Ledgerwood by several checks payable to him, drawn by the American Brake-Beam Company upon its funds in bank, signed for it by W. A. Tichenor as treasurer and countersigned by Laughlin as its general manager. The appellant contends, upon the authority of Leigh v. American Brake-Beam Co. 205 Ill. 147, that the manner in which the money was paid to him shows, or tends to show, that the mone)'- which he received was, in fact, the money of the Beam company, and that he is liable to it and not to appellee. In that case this same company brought suit against Leigh in assumpsit and filed a declaration which contained the common counts, including a count for money had and received, and proved the drawing of two checks signed precisely as were- those in the case at bar, payable to Leigh, the payment of the checks to Leigh, demand made upon him by the Beam company for the amount thereof and the non-payment of the amount demanded. Plaintiff then rested. Leigh offered to show that he was interested, with Laughlin and others, in a mining property, and that Laughlin offered to advance the money to carry on the mining enterprise; that Laughlin said he could obtain the money from his corporations, one of which was the Beam company, of which he was then, as now, president and general manager, and that the checks were given to Leigh for the purpose of using the money in that way for the joint benefit of those who were interested in the mining property. There was no evidence tending to show that Laughlin had any authority from the directors or stockholders of the corporation to take its money and deliver it to Leigh for any such purpose. In reference to this offer it was held that Laughlin was without power to appropriate the money of the corporation to the use of himself and his associates in his private business,' and that Leigh had notice, both by the checks and the agreement which he offered to prove, that the money of the Beam company was being taken by its president and manager, Laughlin, to be used for the benefit of Laughlin, Leigh and their associates and not for any purpose or business of the corporation. Oral evidence in the case, now before us, which is undisputed, shows that when the checks involved in this case were drawn, money was due and payable from the company to Laughlin in excess of the amount of the checks; that the book-keeper of the company was directed to charge the checks against Laughlin on the company’s books, and that, as between the company and Laughlin, the matter of these checks was adjusted by deducting their amount from the amount payable to Laughlin from the Beam company. Under these circumstances it seems clear that the case above cited is not in point. The court admitted in evidence, over the objection of the appellant, a certain part of the ledger of the Beam com- ' pany showing a portion of the account of that company with Laughlin. Whether that part of the ledger was properly admitted is not here material. The evidence, disregarding the portion of the ledger account so introduced, warranted a recovery. Had there been anything in the case for a jury, the question whether the admission of that proof was improper would be considered. We are of opinion that appellee’s contention that this appeal was prosecuted for delay is without warrant. The judgment of the Branch Appellate Court will be affirmed. , Judgment amrmed.